NOT FOR PUBLICATION

                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE

________________________
                                  :
HUEY P. WILLIAMS,                 :
                                  :         Civ. No. 18-10677 (RMB)
                  Petitioner      :
                                  :
       v.                         :               OPINION
                                  :
DAVID ORTIZ,                      :
                                  :
                  Respondent      :
________________________          :

BUMB, United States District Judge

      Petitioner Huey P. Williams is a prisoner incarcerated in the

Federal Correctional Institution in Fort Dix, New Jersey. He filed

a Petition for Writ of Habeas Corpus under 28 U.S.C. § 2241,

alleging the Bureau of Prisons retaliated against him for filing

grievances by refusing to transfer him to a minimum-security camp.

(Pet., ECF No. 1.) For relief, he seeks an order directing the BOP

to consider his immediate transfer to Bastrop Minimum Security

Camp. (Id., ¶14.) Respondent filed a motion to dismiss the petition

for lack of jurisdiction. (Mot. to Dismiss, ECF No. 8.) For the

reasons discussed below, the Court dismisses the habeas petition

for lack of jurisdiction.
I.    BACKGROUND

      Petitioner is serving a 63-month term of imprisonment imposed

by the United States District Court, Southern District of Texas on

November 20, 2015 for aiding and abetting health care fraud.

(Declaration of Tara Moran1 (“Moran Decl.”) Ex. 1, ECF No. 8-2 at

5.) Petitioner’s projected release date is October 6, 2019. (Id.

at 4.)

II.   THE PETITION

      In Ground One of the habeas petition, Petitioner contends

that he is entitled to transfer to a minimum security camp based

on his custody classification score of eight points. (Pet., ECF

No. 1, ¶13, Ground One.) For Ground Two of his habeas petition,

Petitioner asserts he was denied minimum-security camp placement

on a discriminatory basis because similarly situated FCI Beaumont

inmates who received a Series 100 Incident Report were permitted

to transfer to a minimum-security camp. (Id., Ground Two.) In

Ground Three of the habeas petition, Petitioner asserts that he

was assured verbally and in writing that he would be transferred

to a minimum-security camp. (Id., Ground Three.)




1 Tara Moran is a Legal Assistant with the Bureau of Prisons,
employed at the Federal Correctional Institution in Fort Dix, New
Jersey. (Moran Decl., ¶1, ECF No.     8-2 at 1.) As part of her
official duties, she has access to BOP files maintained in the
ordinary course of business. (Id.)
                                 2
III. RESPONDENT’S MOTION TO DISMISS

      Respondent asserts that habeas petitions under 28 U.S.C. §

2241 are limited to challenges to the execution of an inmate’s

sentence. (Respondent’s Brief, ECF No. 8-1 at 11.) Denial of

Petitioner’s transfer request to a minimum security camp cannot be

redressed by a habeas petition because the challenge does not go

to the basic fact or duration of confinement. (Respondent’s Brief,

ECF No. 8-1 at 12.) Respondent contends allegations that the BOP

violated   Petitioner’s   constitutional   rights   do   not    cure   the

jurisdictional defect. (Id. at 13.)

IV.   DISCUSSION

      An inmate’s challenge to how his sentence is executed is

properly brought under 28 U.S.C. § 2241. Woodall v. Fed. Bureau of

Prisons, 432 F.3d 235, 243-44 (3d Cir. 2005). A simple or “garden

variety” prison transfer does not fall within the meaning of

“execution” of a prisoner’s sentence for purposes of bringing a

habeas petition under § 2241. Ganim v. Federal Bureau of Prisons,

235 F. App’x 882, 883 (3d Cir. 2007); Briley v. Warden FCI Fort

Dix, 703 F. App’x 69, 71 (3d Cir. 2017). Review of the BOP’s

response to a transfer request is far removed from a determination

about the length of a sentence. Ganim, 235 F. App’x at 884.

“Prisoners   have   no    constitutional   right    to   a     particular

classification.” Levi v. Ebbert, 353 F. App’x 681, 682 (3d Cir.

2009).

                                  3
     Petitioner has not established jurisdiction under § 2241 to

challenge the BOP’s denial of his request for transfer to a minimum

security camp. In order to challenge the BOP’s execution of his

sentence under § 2241, a petitioner must allege that the “BOP’s

conduct was somehow inconsistent with a command or recommendation

in the sentencing judgment.” See Cardona v. Bledsoe, 681 F.3d 533,

537 (3d Cir. 2010) (referral to SMU, a program that limits an

inmate’s    contact   with   other   prisoners,   does   not   concern   the

execution    of   a   prisoner’s     sentence).    Petitioner     has    not

established jurisdiction under § 2241.

V.   CONCLUSION

     For the reasons discussed above, the habeas petition is

dismissed for lack of jurisdiction. Dismissal of the petition is

without prejudice to bringing constitutional claims in a Bivens

action. Cardona, 563 F. App’x 191 at 194 (habeas petition may be

dismissed for lack of jurisdiction and reasserted as a civil rights

claim).



An appropriate Order follows.



Dated: August 14, 2019

                                          s/Renée Marie Bumb
                                          RENÉE MARIE BUMB
                                          United States District Judge



                                      4
